UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 16-2232


JUAN RAMON VENTURA,

                    Petitioner,

             v.

JEFFERSON B. SESSIONS III, Attorney General,

                    Respondent.



On Petition for Review of an Order of the Board of Immigration Appeals.


Submitted: May 16, 2017                                           Decided: May 30, 2017


Before DUNCAN, WYNN, and HARRIS, Circuit Judges.


Petition dismissed in part and denied in part by unpublished per curiam opinion.


Jordan G. Forsythe, CAULEY FORSYTHE LAW GROUP, Charlotte, North Carolina,
for Petitioner. Chad A. Readler, Acting Assistant Attorney General, Kiley Kane, Senior
Litigation Counsel, Lynda A. Do, Office of Immigration Litigation, UNITED STATES
DEPARTMENT OF JUSTICE, Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Juan Ramon Ventura, a native and citizen of El Salvador, petitions for review of

the Board of Immigration Appeals’ order dismissing Ventura’s appeal from the

immigration judge’s order finding that he was statutorily ineligible for Temporary

Protected Status (“TPS”), 8 U.S.C. § 1254a (2012), and ordering him removed to El

Salvador. We dismiss the petition for review in part and deny it in part.

       In addition to restating in this court the same line of argument that he advanced in

his administrative proceedings, Ventura expands his argument to include two new

contentions that were not presented to the Board. We lack jurisdiction to consider the

arguments that Ventura advances for the first time in this court.           See 8 U.S.C.

§ 1252(d)(1) (2012) (“A court may review a final order of removal only if . . . the alien

has exhausted all administrative remedies available to the alien as of right.”); Kporlor v.

Holder, 597 F.3d 222, 226 (4th Cir. 2010) (“It is well established that an alien must raise

each argument to the [Board] before we have jurisdiction to consider it.” (internal

quotation marks omitted)).

       As for those contentions that were administratively exhausted, and thus over

which we have jurisdiction, we have reviewed the parties’ arguments in conjunction with

the record and the relevant authorities. We discern no error in the agency’s conclusion

that Ventura was statutorily ineligible for TPS because his North Carolina convictions for

driving while his license was revoked, see N.C. Gen. Stat. § 20-28(a) & (a1) (2015), were

misdemeanors for immigration purposes, see 8 U.S.C. § 1254a(c)(2)(B)(i); 8 C.F.R.

§ 1244.1 (2017); see also N.C. Gen. Stat. § 15A-1340.23(c) (2015).

                                             2
       Accordingly, we dismiss the petition for review in part for lack of jurisdiction and

deny it in part. We dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before this court and argument would not aid

the decisional process.

                                                        PETITION DISMISSED IN PART
                                                               AND DENIED IN PART




                                            3